By the Court,

Cole, J.
In principle this case is not distinguishable from that of Tallman v. The City of Janesville, 17 Wis., 71. It is said that there was an entire new assessment roll made out in this case for the years 1856 and 1857, and that this circumstance takes it out of the doctrine of Tallman’s case. The assessors were to take the rolls for those years made by the former assessors, and correct them so that they should be as nearly accurate as possible. They were to supply omissions in those rolls, where property had been omitted, and correct the valuation when too high or too 'low, so that “ each piece of property liable to taxation shall be assessed at its value as it was in the year for which the assessment roll is made out.” Sec. 3, chap. 395, Sup. Priv. Laws of 1862, p. 412; sec. 1, chap. 115, Laws of 1863. We fail to see any valid objection to such a provision, unless, indeed, the position of the counsel for the appellants is sound, that the constitution requires that the assessment must be made “ in the year, and by officers of the year for which the tax is leviedin other words, that the rule of uniformity in taxation prescribed by the constitution, includes annual assessments. We are unable to concur in any such construction of the constitution. “ If the legislature choose, we do not see why property should not be taxed for several years at a given rate shown by a particular estimate or valuation. This assessment is but a mode of reaching the value, etc.; and taxes can never be apportioned with exact uniformity or exact justice.” This is the language of the supreme court of California in Kelsey v. Trustees of Nevada, 18 Cal., 630-31, when considering substantially the same objection taken to a law of that state apportioning a tax according to the assessment roll of a previous year. See also Hart v. Plum, 14 Cal., 148; People v. Seymour, *51716 id., 332; The People v. Todd, 23 id., 181, where objections taken to similar provisions were examined and decided. The constitution of California in respect to uniformity in taxation is quite as specific, if not more so, than our own (Sec. 13, Art. 11, Cons. of Cal.), and yet it will be seen from the above cases that the courts disaffirm the view that it requires annual assessments. The legislature of this state has plenary power over the subject of taxation, so long as it does not violate the principle of uniformity, and may, we think, prescribe the mode of correcting an informal assessment. It was so decided in the Tallman case, and we are satisfied with the rule there laid down upon this subject. Indeed, as we there said, this power of correcting defective assessment rolls is a highly beneficial feature of our system of taxation, and we should think the taxing power of the government very defective if it could not be exerted to cure such errors.
The appellants owned in 1857, and now own, the real estate the valuation of which was increased under the law of 1862. The property was improved, and it appears from the complaint that the buildings thereon were burnt down in the month of December, 1860. But notwithstanding the destruction of the buildings by fire, it is alleged that in 1863 the aggregate valuation of the property was increased $5000 over the assessment of 1857. And it is urged that the appellants were greatly aggrieved by the operation of the law of 1862, providing in a qualified manner for a re-assessment, since a higher valuation was placed upon the same property at a subsequent period after the buildings thereon had been destroyed by fire. But it was the duty of the assessors, under the law of 1862, to assess the property at its value as it was in the year 1857. Non con-stat but the assessors had personal knowledge of the situation and character of this real estate, and personally knew that it was assessed five thousand dollars below its value in 1857. We must assume that they did, particularly in view of the fact that the appellants fail to state in the complaint that an' *518excessive valuation was placed upon the property when re-assessed. Nor does the fact that the buildings were destroyed in 1860 affect the question. The value of property from various causes is liable to be changed intermediate the assessment and payment of the tax. After the tax is extended on the assessment roll even, a valuable building may be destroyed by fire or flood. In that case it may seem hard that a party is required to pay a tax on property which is greatly depreciated in value since the tax was levied; but cases of individual hardship must yield to rules of general convenience. Suppose the legislature, instead of authorizing the correction of the assessment roll, had directed the tax to be levied on the assessment roll made out in 1857, the omitted property being supplied, and buildings in the meantime had been destroyed belonging to some delinquent tax-payer. The same case of individual hardship would have been presented as now, a party paying a tax upon property which from circumstances had been greatly lessened in value intermediate the times when the tax should have been and when it actually was paid. We have already said that we did not think the constitution required annual assessments. Suppose the legislature provides, as it has in some of the city charters, that the real estate in such city should not be assessed oftener than once in two years. It is obvious that the tax the second year, apportioned according to the assessment roll of the previous year, might be very unequal, owing to a change in the value of the property after the assessment was made. All general rules will sometimes operate harshly in individual cases.
After the expression of our views in the Tallman case, we do not feel called upon to notice the other points made by the counsel for the appellants.
■ We think the demurrer to the complaint was properly sustained, and the order of the circuit court is therefore affirmed.
Mr. Justice Downeb, having been of counsel for one of the parties, took no part in the decision of this cause.